Appeal from a decision of the Unemployment Insurance Ap-
peal Board, filed May 12, 1976, which held that the claimant was eligible for benefits. Claimant was an employee of Nassau County and was required by their administrative code to be "a citizen and bona fide resident and dweller of the county for at least one year” (Nassau County Administrative Code, § 13-1.0, subd [a], L 1939, chs 272, 701-709, as amd). Claimant sold her home in Nassau County and moved to Suffolk County to live with a daughter with whom claimant had previously resided in Nassau County. Claimant resigned her position with Nassau County because she no longer met the statutory requirement hereinabove set forth. Such a requirement is a reasonable condition of employment and claimant, failing to meet that condition by moving to Suffolk County, is precluded from receiving benefits (Matter of Keenan [Levine], 51 AD2d 596). Decision reversed, without costs. Greenblott, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.